The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 11 October 2022.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 4-8, 12-16, and 20 are withdrawn.
Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-3, 9-11, 17-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 9 / 17, the claim recites a process / machine / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 17, in part, recites 
 “setting a linear connection unit in at least one layer of a supernet; wherein an input end of the linear connection unit is connected to an upper layer of a home layer of the linear connection unit, and an output end is connected to a lower layer of the home layer of the linear connection unit” (mental process), “wherein an output and an input of the linear connection unit form a linear relationship; and the linear relationship comprises a linear relationship other than that the output is equal to the input of the linear connection unit” (math relation).
The limitation “setting a linear connection unit in at least one layer of a supernet; wherein an input end of the linear connection unit is connected to an upper layer of a home layer of the linear connection unit, and an output end is connected to a lower layer of the home layer of the linear connection unit”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “setting”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human data analyzer could build/adjust models via connecting multiple linear models together), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The limitations of “wherein an output and an input of the linear connection unit form a linear relationship; and the linear relationship comprises a linear relationship other than that the output is equal to the input of the linear connection unit”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing elements, the steps of form a linear relationship, based on their broadest reasonable interpretation, describe mathematical relationships and/or computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 17 recites the additional elements of generic computer elements (like computer, a processor coupled to a memory, computer executing instruction from non-transitory computer readable medium); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 9 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-3 / 10-11 / 18-19 are dependent on claim 1 / 9 / 17, and include all the limitations of claim 1 / 9 / 17. Therefore, claims 2-3 / 10-11 / 18-19 recite the same abstract ideas. 
With regards to claims 2-3 / 10-11 / 18-19, the claim recites further limitation on model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., “Structure Level Adaptation for Artificial Neural Networks”, Springer Science+Business Media, LLC, 1991 [hereafter Lee].

With regards to claim 1, Lee teaches 
“A supernet construction method, comprising: setting a linear connection unit in at least one layer of a supernet (Lee, FIG.2.2, Chapter 2 Basic Framework, p.34, 

    PNG
    media_image1.png
    55
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    511
    572
    media_image2.png
    Greyscale

); wherein an input end of the linear connection unit is connected to an upper layer of a home layer of the linear connection unit, and an output end is connected to a lower layer of the home layer of the linear connection unit; wherein an output and an input of the linear connection unit form a linear relationship; and the linear relationship comprises a linear relationship other than that the output is equal to the input of the linear connection unit. (Lee, Chapter 3, Multi-Layer Feed-Forward Networks, FIG.3.1, 

    PNG
    media_image3.png
    361
    572
    media_image3.png
    Greyscale

)” 

With regards to claim 2, Lee teaches 
“The supernet construction method of claim 1, wherein the method further comprises: setting linear parameters of each linear connection unit in the supernet; wherein the setting each linear parameter of each linear connection unit in the supernet comprises at least one of: setting the linear parameters of all linear connection units in the supernet to beconstants; setting the linear parameters of a part of the linear connection units in the supernet to be constants, and the linear parameters of the other linear connection units as variables; or setting the linear parameters of all linear connection units in the supernet as variables (Lee, FIG.3.1, Chapter 3, Multi-Layer Feed-Forward Networks, p.65, 

    PNG
    media_image4.png
    70
    421
    media_image4.png
    Greyscale


).”

With regards to claim 3, Lee teaches 
“The supernet construction method of claim 2, wherein: the linear parameters comprise at least one of: slope, first coordinate axis displacement, or second coordinate axis displacement (Lee, Chapter 3, Multi-Layer Feed-Forward Networks, p.65, 

    PNG
    media_image4.png
    70
    421
    media_image4.png
    Greyscale

); and the method further comprises increasing a representation capability of a sub- network and maintaining stability of network indicators of the sub-network including the linear connection unit in the supernet, and wherein the network indicators of the sub-network is prevented from decreasing rapidly during a depth adjustment process as a result of the setting a linear connection unit (Lee, 2.5 Activity-Based Structural Adaptation, Appendix D Operational Measures, 

    PNG
    media_image5.png
    241
    638
    media_image5.png
    Greyscale

).”

Claims 9-11, 17-19 are substantially similar to claims 1-3. The arguments as given above for claims 1-3 are applied, mutatis mutandis, to claims 9-11, 17-19, therefore the rejection of claims 1-3 are applied accordingly.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128